DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over De’ Longhi (US 20110256285 A1) in view of Kojimoto et al. (CN 102197961 A, hereinafter Kojimoto) and in view of Lackman et al. (US 20090084273 A1, hereinafter Lackman) and in further view of Allen, Jr. et al. (US 8070943 B2, hereinafter Allen, Jr.).
Regarding claim 1, De’ Longhi discloses a fryer (Para. 0001, line 1, “…present invention relates to a deep fryer and to a method for cooking food products.”) comprising: 
an oil bath containing cooking oil (Abstract, lines 1-2, “…housing a tilted container (3) adapted to receive the cooking oil…”); 
a heater provided in the oil bath to heat the cooking oil (Para. 0003, line 3, “…bath of oil heated by an electrical resistance placed behind the bottom of the container.”); 
a first cooking mode (Para. 0023, line 2, “…first cooking mode in a first volume of oil with the first heating means…”) in which an object to be cooked is cooked when the cooking oil contained in the oil bath is in a prescribed first oil amount; and 
a second cooking mode in which an object to be cooked is cooked, the cooking oil is in a prescribed second oil amount larger than the first oil amount (Para. 0023, lines 2-4, “…second cooking mode in a second volume of oil greater than the first volume of oil with the second heating means…”).
De’ Longhi does not disclose:
A controller to control the heater,
Wherein the controller performs a first and second cooking mode and where the first cooking mode occurs by controlling the heater with a prescribed first heat quantity and the second cooking mode occurs by controlling the heater with a prescribed second heat quantity larger than the first;
A second cooking mode where a prescribed second heat quantity larger than the first heat quantity and the object to be cooked is in a prescribed second rated amount larger than the first rated amount,
Wherein, upon selecting the second cooking mode, an oil refilling valve is opened to supply additional cooking oil to the oil bath to fill the oil bath to the prescribed second oil amount.
However, Kojimoto discloses, in the similar field of deep fryers, a controller capable of controlling the heating and able to switch between different cooking modes (Para. 0030, lines 8-9, “…fry controller 23 is provided with an operation button and a display unit, and setting a cooking mode, heat preservation mode and cooking temperature…”, where for different cooking modes, a specific heat quantity can be set by the controller disclosed). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the fryer system with a first and second cooking mode from De’ Longhi with the controller capable of setting different cooking modes and different temperatures as taught by Kojimoto. 
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of a controller to allow for automated changes in the device so that different cooking modes and cooking temperatures could be achieved without additional user monitoring as stated by Kojimoto, Para. 0031, lines 2-3, “…the controller 22 makes the fan 11 rotate after a predetermined time…”, where the fry controller 23 after selecting a cooking mode activates the controller 22 automatically through a timed process. 
Further, Lackman discloses, in the similar field of deep fryers, an example of the food products for use in a first and second cooking mode where the heat quantity and the food amount are both larger in the second cooking mode (Para. 0038, lines 5-10, “For example, French fries cooking at 340° F. would have an engagement temperature of 290° F. to 300° F. or 40° F. to 50° F. below setpoint. Chicken products for example, cooking at 360° F. would have an engagement temperature of 320° F. to 310° F. or 40° F. to 50° F. below setpoint.”, where the object in the first cooking mode would be the French fries and the object in the second cooking mode would be the chicken product, where the chicken would be larger than the French fries and require more oil and heat). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the first and second cooking modes with their respective oil levels from De’ Longhi with the temperature quantities as taught by Lackman, where the controller from Kojimoto would be able to set temperature quantities based on Lackman.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of having adjustable settings capable of receiving different food items as stated by Lackman, Para. 0038, lines 3-4, “…allow an adjustable relationship between the operating temperatures of the oil top off system and the current set point of the hot cooking oil.” .
	Furthermore, Allen, Jr., discloses in the similar field of deep fryers using oil, a controller capable of controlling the flow of oil based on oil level sensors (Page 13, Section 6, lines 63-69, “…the supply pump 67 and filter/return pump 68 operate contemporaneously as explained below. The control of flow of the fresh oil from the reservoir 71 is provided by the valve 76. It will be noted that all of the valves 54, 57, 76 and the motor 66 may be controlled by a central controller and/or timers…and additional fluid level sensors may be associated with each vat 51…”) in order to reach a specific oil level (Page 14, Section 8, lines 49-50, “Once a sufficient oil level has been reached, which may be determined visually or using a sensor or float indicator…”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the first and second cooking modes with a first and second oil level from De’ Longhi to include the controller for controlling the pump and feed tube to supply oil to different oil levels using multiple fluid level sensors as taught by Allen, Jr.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of automating the oil supplying system so that the transition between different cooking modes from De’ Longhi can be done with less human interaction, as stated by Allen, Jr., Page 14, Section 7, lines 1-5, “…central controller…and additional fluid level sensors may be associated with each vat 51…In short, automation of the system 50…can be achieved by one skilled in the art with relative ease.”. 

Regarding claim 2, De’ Longhi discloses a fryer (Para. 0001, line 1, “…present invention relates to a deep fryer and to a method for cooking food products.”) comprising: 
an oil bath containing cooking oil (Abstract, lines 1-2, “…housing a tilted container (3) adapted to receive the cooking oil…”); 
a heater provided in the oil bath to heat the cooking oil (Para. 0003, line 3, “…bath of oil heated by an electrical resistance placed behind the bottom of the container.”); and 
wherein a first cooking mode and a second cooking mode are performed to cook an object to be cooked (Para. 0038, line 4, “…cooking of the food product by means of the first volume of oil…”, where the second cooking mode is the same process except that it uses more oil); 
wherein in the first cooking mode, the cooking oil contained in the oil bath is in a prescribed first oil amount (Para. 0023, line 2, “…first cooking mode in a first volume of oil with the first heating means…”); and 
in the second cooking mode, the cooking oil contained in the oil bath is in a prescribed second oil amount larger than the first oil amount (Para. 0023, lines 2-4, “…second cooking mode in a second volume of oil greater than the first volume of oil with the second heating means…”).
De’ Longhi does not disclose:
A controller to control the heater,
Where the first cooking mode occurs by a prescribed first heat quantity and the second cooking mode occurs by a prescribed second heat quantity larger than the first;
A second cooking mode where a prescribed second heat quantity larger than the first heat quantity and the object to be cooked is in a prescribed second rated amount larger than the first rated amount.
Wherein, upon selecting the second cooking mode, an oil refilling valve is opened to supply additional cooking oil to the oil bath to fill the oil bath to the prescribed second oil amount.
However, Kojimoto discloses, in the similar field of deep fryers, a controller capable of controlling the heating and able to switch between different cooking modes (Para. 0030, lines 8-9, “…fry controller 23 is provided with an operation button and a display unit, and setting a cooking mode, heat preservation mode and cooking temperature…”, where for different cooking modes, a specific heat quantity can be set by the controller disclosed). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the fryer system with a first and second cooking mode from De’ Longhi with the controller capable of setting different cooking modes and different temperatures as taught by Kojimoto. 
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of a controller to allow for automated changes in the device so that different cooking modes and cooking temperatures could be achieved without additional user monitoring as stated by Kojimoto, Para. 0031, lines 2-3, “…the controller 22 makes the fan 11 rotate after a predetermined time…”, where the fry controller 23 after selecting a cooking mode activates the controller 22 automatically through a timed process. 
Further, Lackman discloses, in the similar field of deep fryers, an example of the food products for use in a first and second cooking mode where the heat quantity and the food amount are both larger in the second cooking mode (Para. 0038, lines 5-10, “For example, French fries cooking at 340° F. would have an engagement temperature of 290° F. to 300° F. or 40° F. to 50° F. below setpoint. Chicken products for example, cooking at 360° F. would have an engagement temperature of 320° F. to 310° F. or 40° F. to 50° F. below setpoint.”, where the object in the first cooking mode would be the French fries and the object in the second cooking mode would be the chicken product, where the chicken would be larger than the French fries and require more oil and heat). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the first and second cooking modes with their respective oil levels from De’ Longhi with the temperature quantities as taught by Lackman, where the controller from Kojimoto would be able to set temperature quantities based on Lackman.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of having adjustable settings capable of receiving different food items as stated by Lackman, Para. 0038, lines 3-4, “…allow an adjustable relationship between the operating temperatures of the oil top off system and the current set point of the hot cooking oil.”.
	Furthermore, Allen, Jr., discloses in the similar field of deep fryers using oil, a controller capable of controlling the flow of oil based on oil level sensors (Page 13, Section 6, lines 63-69, “…the supply pump 67 and filter/return pump 68 operate contemporaneously as explained below. The control of flow of the fresh oil from the reservoir 71 is provided by the valve 76. It will be noted that all of the valves 54, 57, 76 and the motor 66 may be controlled by a central controller and/or timers…and additional fluid level sensors may be associated with each vat 51…”) in order to reach a specific oil level (Page 14, Section 8, lines 49-50, “Once a sufficient oil level has been reached, which may be determined visually or using a sensor or float indicator…”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the first and second cooking modes with a first and second oil level from De’ Longhi to include the controller for controlling the pump and feed tube to supply oil to different oil levels using multiple fluid level sensors as taught by Allen, Jr.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of automating the oil supplying system so that the transition between different cooking modes from De’ Longhi can be done with less human interaction, as stated by Allen, Jr., Page 14, Section 7, lines 1-5, “…central controller…and additional fluid level sensors may be associated with each vat 51…In short, automation of the system 50…can be achieved by one skilled in the art with relative ease.”. 

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over De’ Longhi (US 20110256285 A1) in view of Kojimoto et al. (CN 102197961 A, hereinafter Kojimoto) and in view of Lackman et al. (US 20090084273 A1, hereinafter Lackman) and in view of Allen, Jr. et al. (US 8070943 B2, hereinafter Allen, Jr.) and in further view of McNamara, Jr. (US 6058245 A).                           
Regarding claim 3, modified De’ Longhi teaches the apparatus according to claim 1, as set forth above.
Modified De’ Longhi does not disclose:
Comprising: a gas burner and an electric heater comprising the heater, wherein the controller operates the gas burner only in the first cooking mode and the controller operates both of the gas burner and the electric heater in the second cooking mode.
However, McNamara, Jr. discloses, in the similar field of deep fryers, a fryer apparatus with a gas burner and an electric heater (Abstract, lines 8-10, “…first heater is a heat exchanger with a gas burner while the second heater is an electric heating element.”), where the electric heater is used in a second cooking mode to act as a boost (Page 8 Section 4, lines 43-46, “…the electrical heating element 40 is activated in such a boost beating mode for a short period of time, while gas burner 11 operates for the bulk of the time.”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified 
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of reduced energy costs through using a gas burner for most of the operations as stated by McNamara, Page 8, Section 4, lines 46-50, “…the proportion of electric energy to gas energy during a day's use of the fryer can be very small, providing economic operation approaching that of a gas-only fryer, while cooking quality and cooking production can be that of a fast-recovering electric fryer.”.
 Regarding claim 4, modified De’ Longhi teaches the apparatus according to claim 2, as set forth above.
Modified De’ Longhi does not disclose:
Comprising: a gas burner and an electric heater comprising the heater, wherein the controller operates the gas burner only in the first cooking mode and the controller operates both of the gas burner and the electric heater in the second cooking mode.
However, McNamara, Jr. discloses, in the similar field of deep fryers, a fryer apparatus with a gas burner and an electric heater (Abstract, lines 8-10, “…first heater is a heat exchanger with a gas burner while the second heater is an electric heating element.”), where the electric heater is used in a second cooking mode to act as a boost (Page 8 Section 4, lines 43-46, “…the electrical heating element 40 is activated in such a boost beating mode for a short period of time, while gas burner 11 operates for the bulk of the time.”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified 
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of reduced energy costs through using a gas burner for most of the operations as stated by McNamara, Page 8, Section 4, lines 46-50, “…the proportion of electric energy to gas energy during a day's use of the fryer can be very small, providing economic operation approaching that of a gas-only fryer, while cooking quality and cooking production can be that of a fast-recovering electric fryer.”.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over De’ Longhi (US 20110256285 A1) in view of Kojimoto et al. (CN 102197961 A, hereinafter Kojimoto) and in view of Lackman et al. (US 20090084273 A1, hereinafter Lackman) and in view of Allen, Jr. et al. (US 8070943 B2, hereinafter Allen, Jr.) and in further view of Yamada (WO 2013039007 A1).
Regarding claim 5, modified De’ Longhi teaches the apparatus according to claim 1, as set forth above, an oil discharge port (Inherently disclosed in teaching from Allen, Jr. Page 14, Section 7, lines 13-15, “…pump assembly 65 includes two pumps: a supply pump 67 with a supply pump casing 77; and the filter/return pump 68…”).
Modified De’ Longhi does not disclose:
wherein, when the second cooking mode is shifted to the first cooking mode, an oil discharge valve is opened to lower the cooking oil in the oil bath to the prescribed first oil amount.
However, Yamada discloses, in the similar field of control systems for suppling oil in fryers, a cooking process where oil is added to a tank and then repeatedly discharged (Page 4, Para. 4 from end, lines 1-4, “Heating is started, and after reaching 180 ° C., the first cooking is started. Immediately after the third cooking is started, 2 liters of oil is introduced from the third settling tank 4e into the oil supply hopper 6a, and then 1 When the second discharge was performed, the cooking oil level first increased by 2 mm, and then decreased by 8 mm due to the discharge.”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the first and second oil levels with sensors and controls for determining oil levels and discharge port from modified De’ Longhi with the ability to discharge oil as taught by Yamada.
Regarding the feature of discharging oil through the discharge port to reach different oil levels, it is the Examiner’s position that such a modification would be obvious to try for one of ordinary skill in the art. De’ Longhi discloses a first and second cooking mode, where the second cooking mode has a higher oil level. Allen, Jr., then discloses a controller to provide for automated control over the oil level. Thus, the combined teaching allows for automated control over the supply of oil for two different oil levels, where the process to go from a higher oil level to a lower oil level would have a finite amount of design choices. Yamada provides one such option where oil in a fryer can be discharged through fluid lines and there is incentive to use this option as the discharging of oil through internal fryer systems allows the controller from Allen, Jr. to still provide the benefit of automated control over the oil level.  
Regarding claim 6, modified De’ Longhi teaches the apparatus according to claim 2, as set forth above, an oil discharge port (Inherently disclosed in teaching from Allen, Jr. Page 14, Section 7, lines 13-15, “…pump assembly 65 includes two pumps: a supply pump 67 with a supply pump casing 77; and the filter/return pump 68…”).
Modified De’ Longhi does not disclose:
wherein, when the second cooking mode is shifted to the first cooking mode, an oil discharge valve is opened to lower the cooking oil in the oil bath to the prescribed first oil amount.
However, Yamada discloses, in the similar field of control systems for suppling oil in fryers, a cooking process where oil is added to a tank and then repeatedly discharged (Page 4, Para. 4 from end, lines 1-4, “Heating is started, and after reaching 180 ° C., the first cooking is started. Immediately after the third cooking is started, 2 liters of oil is introduced from the third settling tank 4e into the oil supply hopper 6a, and then 1 When the second discharge was performed, the cooking oil level first increased by 2 mm, and then decreased by 8 mm due to the discharge.”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the first and second oil levels with sensors and controls for determining oil levels and discharge port from modified De’ Longhi with the ability to discharge oil as taught by Yamada.
Regarding the feature of discharging oil through the discharge port to reach different oil levels, it is the Examiner’s position that such a modification would be obvious to try for one of ordinary skill in the art. De’ Longhi discloses a first and second cooking mode, where the second cooking mode has a higher oil level. Allen, Jr., then discloses a controller to provide for automated control over the oil level. Thus, the combined teaching allows for automated control over the supply of oil for two different oil levels, where the process to go from a higher oil level to a lower oil level would have a finite amount of design choices. Yamada provides one such option where oil in a fryer can be discharged through fluid lines and there is incentive to use this option as the discharging of oil through internal fryer systems allows the controller from Allen, Jr. to still provide the benefit of automated control over the oil level.  

Response to Arguments
Applicant’s arguments, see Pages 5-9, filed 05/17/2022, with respect to the rejection(s) of claim(s) 1-4 under U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of applicant’s amendment and newly found prior art regarding a controller for supply additional oil based on oil level sensors.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN GUANHUA WEN whose telephone number is (571) 272-9940.  The examiner can normally be reached on Monday-Thursday 7:30am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian W. Jennison can be reached on 571-270-5930.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-6930.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEVIN GUANHUA WEN/Examiner, Art Unit 3761  
07/08/2022

/BRIAN W JENNISON/Primary Examiner, Art Unit 3761